Title: From Abigail Smith Adams to John Adams Smith, 12 March 1817
From: Adams, Abigail Smith
To: Smith, John Adams


				
					My dear Sir
					March 12 1817
				
				I have not noticed your Letter bearing date 10 Novb’r—I had begun to think that you had renounced me as a correspondent—not having had a line from you for a long time—Like other Ladies who when Slighted turn their Backs or otherways express their Sense of it I did not feel myself obligated to write again—and gratified myself by reading Your Letters to Your Grandfather, and discharging my duty to more punctual correspondents—but your Letter, of Nov’br 10th has Set all to rights again & I am as good humourd as ever—a New Scene is opening upon your uncle & his immediate return to the United States will be looked for. I have Some anxieties respecting you, whether you will judge it expedient to return at the same time. it gives me great Satisfaction that your application and Steadiness to buisness receives his intire approbation. I have no doubt he will be desirious of promoting your interest in any way consistant with his public Duties—a new Minister will undoubtedly chuse his own Secretary, or have Sufficient influence to Name one—I Should rather know that you was  in your office at N york—on leave than remaining abroad. You have arrived at a time of Life when you Should look to a permanent Settlement in your profession. your own State offers a vast Theatre for an aspiring Genius—industry & Steady application will do much towards acquiring reputation—those qualities have been Sufficiently proved in the office you now hold—and I hope will ensure you future Success in Life—I have not heard from William for Some time, nor do I know what progress is made in the Settlement of the estate—all I know is a report, that your uncles predictions are verified—when he Said if he died without a Will, there would be the D——l to pay—I understand the Bankers have put in their claim as Heirs—Caroline Who like your Mother of Blessed memory—was always a Peace Maker, keeps Clear of all altercation—true She has not any Share amongst them. I rejoice that She is So happily provided for by her Marriage—and as there were not any expectations So there could be no dissapointment—I must Say Something about myself—we go on much in the old way—my health has been much better this Winter than the last altho we have had Russian Cold. Susan is looking to a State of future happiness by anticipation, but it is a hope defered. Property—Property—the absence of that must try Patience forbearance and Prudence—but how hard is it to restrain the ardour of youth—they See not the thousand thousand troubles which “Man is Heir to”, and which an indiscreet early marriage entails upon the Parties. in this case, indiscreet only on account of Property for the to the Gentleman, no objection exists—I presume your Sister writes frequently to you. in her last Letter of March 5th She writes me that She had just received a Letter from you dated in December—from Your Aunt Adams Susan had a Letter to day. Abbe was well happy & prosperous. her little Boy, a Non Parrell So Says its Father & its Grandmother. I say nothing of public affairs—the news papers will inform You—tranquily Reigns—even John Randolph can no longer Stir up a Breize—all the family greet you and are gratified at the prospect of Seeing you again / none more So than Your affectionate / GM
				
					A A
				
				
			